Citation Nr: 1106956	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

1. Entitlement to an initial rating in excess of 50 percent for 
the service-connected posttraumatic stress disorder (PTSD) prior 
to February 4, 2010.

2. Entitlement to an initial rating in excess of 70 percent for 
the service-connected PTSD on February 4, 2010.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) by reason of service-connected 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the RO that granted 
service connection for PTSD and assigned an initial rating of 30 
percent, effective on February 9, 2006.

During the course of the appeal, the RO increased the PTSD rating 
to 50 percent in a November 2009 rating decision for the entire 
period on appeal.  Thereafter, a March 2010 rating decision 
assigned a staged rated of 70 percent, effective on February 4, 
2010.

Since the Veteran has not expressed satisfaction with the higher 
ratings, and such ratings are less than the maximum under the 
applicable criteria, the matter remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Although the Veteran's October 2007 substantive appeal indicated 
he wanted a hearing with the Board, he failed to appear for a 
hearing scheduled at the RO in July 2010.

The Court has held that a TDIU rating is encompassed in a claim 
for increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for a higher initial rating for PTSD includes a claim for 
TDIU.

In a December 2010 informal hearing presentation, the Veteran's 
representative also noted that his entitlement to a TDIU rating 
must be addressed in conjunction with the claim for increase.

The issues of an increased rating in excess of 70 percent for the 
service-connected PTSD and entitlement to a TDIU rating are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action on 
his part is required.


FINDING OF FACT

For the period of the appeal prior to February 4, 2010, the 
service-connected PTSD is shown to have been productive of a 
disability picture that more closely resembled that of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
and mood, and an inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent for the 
service-connected PTSD for the period of the appeal prior to 
February 4, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130 including 
Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).

As the June 2007 rating decision on appeal granted service 
connection for PTSD, and assigned a disability rating and 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such 
"downstream" issues is required was also addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case (SOC) was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in October 2007 and 
notice on the downstream issue was also provided in December 2009 
correspondence.  The claimant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to either 
of these "downstream elements."  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file 
and VA has obtained all pertinent/identified records that could 
be obtained.  The RO arranged for VA examinations that are deemed 
to be adequate for rating purposes.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  VA's duty to assist is met.

To the extent that the action is favorable to the Veteran, 
further discussion of VCAA is not required at this time.  


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126-127.  

In the present case, the RO assigned staged ratings for the 
service-connected PTSD with a 50 percent rating in effect prior 
to February 4, 2010 and a 70 percent rating in effect from that 
date.

The rating criteria for rating mental disorders read as follows:

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), 
p. 32).

GAF scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communications (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

A May 2006 VA treatment record showed that the Veteran reported 
having difficulty with concentration in that he day dreamed too 
much.  He continued to drink alcohol when he had the money and 
recently left due his program to his dissatisfaction.  He had 
been homeless, but currently was living in a motel.  

The Veteran's appearance was slightly disheveled.  His thought 
process was goal-directed, but both insight and judgment were 
limited.  His speech was clear; mood was neutral, and affect was 
blunted.  He denied suicidal or homicidal ideation.  Although he 
did not discuss auditory  or visual hallucinations, he did not 
appear to be responding to internal stimuli.

At June 2006 VA examination, the Veteran reported being bothered 
by memories of Vietnam.  He was "brooding" and overwhelmed by 
his memories.  The examiner noted that the Veteran's 
schizoaffective disorder was in remission and that the remaining 
symptoms were related to PTSD.  

The Veteran reported keeping to himself and described himself 
being as a loner.  Since his last examination, he became homeless 
and then lived in a shelter because his mother and sister would 
not allow him to live with them.  He kept to himself when he was 
in the shelter and spent his days staying "out of sight".  His 
daily activities consisted of watching television and reading the 
newspaper.  He had not been employed for more than 10 years and 
had been receiving SSA disability benefits for at least that 
length of time.

There was no impairment of thought processes or communication.  
His medications reportedly helped him stay calm and stabilized 
him most of the time.  The Veteran spoke slowly and hesitantly, 
but maintained good eye contact.  His mood was sad, and his 
affect was constricted.  

The Veteran reported being sad, having low self esteem, and 
feeling like he was under a cloud most of the time.  He denied 
having any current suicidal or homicidal ideation as well as 
auditory hallucinations.  He did report that, at times, he saw 
things move around and saw people covered with light as if 
animated, but this was infrequent.  The examiner diagnosed mild 
PTSD and assigned a GAF score of 50.  

In January 2007, the Veteran reported moving into an apartment 
that he shared with a roommate.  He found ways to occupy his 
time, took walks and rode the subway.

In March 2007, no significant changes were observed.  He reported 
continued trouble with daydreaming.  He indicated that, when he 
read a newspaper article, he became a part of it, such as 
becoming a CIA agent or general.  He never acted out any of these 
daydreams and felt that too much time was spend doing this.  
There was no change in his mood or thought processes.  There were 
no suicidal or homicidal ideations, flight of ideas, or looseness 
of association.  His hygiene appeared poor.

In May 2007, the Veteran reported feeling quite low and noted 
that this was pretty consistent.  He did not experience any great 
highs or lows.  He often was low spirited, had no energy, and 
worried a lot.

In July 2007, the Veteran was seen at the emergency department 
due to hand tremors that began three days earlier after he 
stopped drinking alcohol.  A couple of days later he was brought 
in by his roommate and admitted due to an altered mental state 
and tremors.  He was incontinent, drooling and non communicative.  
He was noted to be staring into space and had burns on his hands.  

A mental status examination indicated that he was disheveled, 
malodorous and drooling.  He responded to his name with a groan 
and his eyes opening.  Other aspects of his mental status could 
not be assessed.  He attempted to communicate with groaning, but 
was unable to communicate in a more meaningful way.  He later had 
episodes of restlessness and confusion, and his speech was 
garbled.  His improvement was slow, and after several days, he 
was able to answer simple question and was able to identify his 
roommate.  The roommate reported that, during his recent absence, 
the Veteran had binged on alcohol and was extremely inebriated.  

After nearly a week of being hospitalized, the Veteran reported 
feeling better.  Over the weekend, he displayed great improvement 
and had been visited by his roommate and sister.  He was unsure 
of why he was in the hospital and denied drinking any more 
alcohol than usual.  The etiology of his altered mental status 
was unknown, but it was believed to be multifactorial.  Alcohol 
withdrawal was suspected as a factor.  He improved clinically, 
but still showed signs of some residual psychomotor retardation 
and, according to behavioral health, was only about 50 to 75 
percent of baseline.  He was discharged after 8 days.

A week after discharge, the Veteran was seen by his primary care 
physician.  The Veteran reported abstaining from alcohol since 
discharge, but being depressed because he had nothing to do and 
could not drink.  His appearance was disheveled.  He spoke at a 
normal rate with occasionally slight increases in latency.  His 
mood was depressed, and his affect was blunted.  Insight and 
judgment were limited.  He denied hallucinations or other mental 
problems.  

Later in the same month, the Veteran reported feeling stronger 
and was still abstaining from alcohol.  His appearance continued 
to be disheveled.  His mood was euthymic, and insight and 
judgment were intact.  There were no other changes in his mental 
status.

In July 2007, the Veteran reported that his PTSD had 
progressively worsened.

The August 2007 records indicated that  the Veteran reported 
spending his time watching television and smoking cigarettes.  He 
did not appear cognitively impaired, and his insight and judgment 
were fair.  His last GAF score was 47 in March 2007.  

The Veteran reported that his mood was "low" since he tried to 
avoid using the word "depressed".  He had no interested, 
energy, ambition or hope.  He denied suicidal thoughts, 
hallucinations and paranoid thoughts.  He had a problem with one 
roommate and was leery of the other.  

The mental status examination revealed that the Veteran's dress 
was untidy, and his conversation was tangential.  His mood was 
depressed, and affect was flattened.  He had no suicidal ideation 
of hallucinations.  His insight and judgment were fair to poor.

In September 2007, the Veteran reported having no change in his 
mood as he continued to feel down and with no expectations.  He 
was frightened to leave his neighborhood, although he did walk to 
a local store daily and attended church and bible study.  He and 
his roommates had lived together since February 2007, but they 
rarely socialized together.

A January 2010 discharge summary indicated the Veteran had been 
hospitalized for several months.  After being discharged in 
September 2009 from an earlier admission, he returned home and 
began experiencing hallucinations while watching television.  A 
primary discharge diagnosis was that of schizophrenia and the 
PTSD was described as being not active.

On February 2010 VA examination, the Veteran's claims file was 
reviewed and the status of the service-connected PTSD since the 
last examination in 2006 was addressed.  The examiner noted that 
the Veteran continued to have a diagnosis of PTSD and 
schizophrenia, which was in partial remission.  

The examiner added that Veteran experienced symptoms of depressed 
mood, anxiety, chronic sleep impairment, flattened affect, 
disturbances of motivation and mood, difficulty establishing and 
maintaining effective work and social relationships, recurrent 
suicidal ideation, difficulty in adapting to stressful 
circumstances including work-like setting, difficulty in 
concentrating, irritability, hypervigilance, feeling of 
detachment and estrangement from others, diminished interest in 
participation in significant activities, and recurrent and 
intrusive recollections of trauma events.  His disability 
interfered with his employment and social functioning.  

The examiner indicated that the Veteran had symptoms that were 
congruent with a PTSD diagnosis.  Many of his early 
hallucinations and delusions and diagnosed as schizophrenia were 
related to his Vietnam experiences.  

The examiner indicated that the Veteran continued to have some of 
these symptoms such as hearing voices periodically.  Seeing 
things on television that were not really there triggered 
memories and recollections of Vietnam trauma.  

The Veteran also was diagnosed with depression, which was 
identified as a common symptom of PTSD.  His alcohol abuse was 
also noted to be secondary to PTSD as this was used as a form of 
self-medication.  The Veteran, however, also did have symptoms of 
schizoaffective disorder that were independent of his PTSD.  

The Veteran continued to meet the criteria in all 3 categories 
for PTSD.  He had intrusive and recurrent recollections of the 
trauma, increased nightmares occurring at least twice a week, and 
psychological and physiological reactivity to cues resembling the 
Vietnam trauma.  He slept 3 to 4 hours during a 24 hour period.  

The Veteran continued to feel detached and estranged from others.  
His affect was restricted and he had a diminished interest and 
participation in activities.  He had a significant change in 
symptoms with a marked increase in hypervigilance.  He reported 
feeling safe where he lived or on the street and constantly 
looked for snipers and people moving in a suspicious manner.  

The Veteran reported being unable to tolerate crowds or people 
standing behind him.  He felt most save in the hospital and that 
went to the hospital when he felt unsafe and was sometimes 
admitted.  Sometimes, he would wait in the emergency room until 
he felt collected enough to leave.  

The Veteran reported increased irritability and a lack of 
patience with others.  He did not trust people.  His mental 
health care had no significant impact on his occupational 
function, social function or activities of daily living.  

The examiner commented that the Veteran functioned at a very low 
level mostly because he felt unsafe and was at a point where 
almost everything reminded him of Vietnam.  His medication helped 
somewhat with his sleep and mood, but it did not improve his 
functioning.  

The examiner stated that the Veteran had had no periods of 
remission since the prior VA examination and had been decreasing 
in function for a number of years.  The Veteran was recently 
discharged from a 5-month hospitalization and was stabilized on 
medication for his schizoaffective disorder, but his PTSD 
continued unabated.  

The Veteran's PTSD significantly interfered with employment 
functioning, and his hyperarousal symptoms were particularly 
difficult as far as employment functioning.  His high level of 
hypervigilance kept him on edge in any situation in that he was 
unable to relax around other people.  He had difficulty 
concentrating and was irritable with other people a good deal of 
the time.  

The examiner noted that the Veteran's social functioning had 
become much more constricted and that the level of impairment had 
increased since the last examination with the PTSD being a major 
cause.  The Veteran avoided almost everything and would leave his 
apartment only to go to VA.  He had no close relationships and 
was one of eight children, but had virtually no contact with any 
of them.  He also had no contact with his mother.  The living 
situation with his roommates was difficult and very stressful.  
There were many disagreements and distrust about sharing food and 
money.  He tried to stay mainly to himself and felt extremely 
isolated.

His alcohol abuse was no longer a significant factor in his PTSD 
as he had been alcohol-free for one year.

The mental status examination indicated that the Veteran was 
casually dressed and adequately groomed.  His thought process was 
logical, linear and goal-directed.  His thought content was 
devoid of any psychotic material.  He worried about his traumatic 
memories and his hallucinations returning.  Many of these were 
related to his military trauma.

The Veteran's concentration was adequate for the purposes of the 
examination, but he had some trouble with short-term memory.  He 
also could not stay focused on taking his medication properly or 
paying bills on time.  

The Veteran was cooperative and had no overt gross behavioral 
abnormalities.  He described his mood as scared and depressed.  
His affect was flattened; his judgment was grossly intact, and 
insight was fair.  He denied suicidal or homicidal ideation.

The Veteran spent most of his time in his apartment in his room.  
He watched television.  He did no chores in the apartment or 
cooking.  He only did laundry when he ran out of clothes to wear.  
He ran some errands but was very afraid to be out in his 
neighborhood.  He showered every few days and attended to his 
personal hygiene.  He had no hobbies or interests other than 
television and mostly sat around and trying not be afraid.  He 
had no thoughts of suicide.  The current GAF score was 35.  

Based on a careful review of the record, the Board finds that the 
70 percent rating currently assigned for the service-connected 
PTSD is warranted for the period of the appeal prior to February 
4, 2010 in this case.

Although the VA examiner in 2006 diagnosed only mild PTSD, he 
assigned a GAF score of 50, which is indicative of serious 
symptoms.  During this period he also had a GAF score of 47 in 
March 2007.  This score again reflects serious symptoms  caused 
by his overall psychiatric condition.

The Veteran demonstrated some neglect of personal hygiene and was 
described on different occasions as disheveled, malodorous and 
untidy.  He also had no close relationships and could establish 
and maintain effective relationships.  For some time, he was 
noted to be homeless.  

The record showed that he tended to keep to himself and did not 
socialize much with others.   He was depressed and experienced a 
"low mood".  His insight and judgment were frequently impaired 
and were considered fair to poor at one time.  His conversation 
was tangential on one occasion.

Overall, during the period of the appeal prior to February 4, 
2010, the service-connected PTSD is shown to have been manifested 
by a disability picture that more closely resembled that of 
occupational and social impairment with deficiencies in most 
areas work and an inability to maintain effective relationships.  

While there are some disabling manifestations attributable to the 
Veteran's schizoaffective disorder, the Board finds no clear 
basis in the record for separately rating the manifestations due 
to the service-connected PTSD in this case.    

To the extent that the action taken at this time is favorable to 
the Veteran, a discussion of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) is not required.


ORDER

An increased rating of 70 percent for the service-connected PTSD 
for the period of the appeal prior to February 4, 2010 is 
granted, subject to the regulation controlling disbursement of VA 
monetary benefits.


REMAND

The Board finds on this record that additional development is 
needed to determine whether a rating in excess of 70 percent for 
the service-connected PTSD is warranted.

The most recent treatment records show that, during the course of 
hospitalization in 2010, the Veteran was noted to have become 
intermittently confused, agitated, disoriented, and combative.  
He also had visual hallucinations.  He was only intermittently 
able to answer questions correctly.  The etiology of this change 
in his metal status is unclear from the recent records. 

Moreover, the Court has held that a TDIU rating is encompassed in 
a claim for increased rating or the appeal of an initial rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the 
Veteran's claim for increase must also include the matter of 
entitlement to a TDIU rating.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).

Here, the service-connected disabilities consist of PTSD (70 
percent disabling) and residuals of a hemorrhoidectomy (rated at 
a noncompensable level).

After providing the appropriate notice with regard to a TDIU 
rating, VA should attempt to obtain any additional evidence for 
which the Veteran provides sufficient information, and, if 
needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

Moreover, the Veteran should be afforded another VA examination 
in order ascertain whether he is precluded from working at 
substantially gainful employment consistent with work and 
educational background due to his service-connected PTSD alone.

Accordingly, these remaining questions are REMANDED to the RO for 
the following action:

1.  The RO should take all indicated action 
to obtain VA records referable to treatment 
of the service-connected PTSD since March 
2010.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.

2.  After completing any indicated 
development, The RO should schedule the 
Veteran for VA examination to determine the 
current severity of the service-connected 
PTSD.

The claims folder must be made available 
for the examiner to review.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

The VA examiner should opine as to whether, 
without regard to age or the impact of any 
nonservice-connected disability, the 
service-connected PTSD precludes the 
Veteran from securing and following 
substantially gainful employment consistent 
with his educational and work background.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to included, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
remaining claims in light of all evidence 
of record.  If any benefit sought on appeal 
remains denied, the RO should furnish a 
fully responsive Supplemental Statement of 
the Case (SSOC), to the Veteran and his 
representative and afford them a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


